Citation Nr: 1236189	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to July 2005, however, only the period from June 24, 1999 to August 30, 2004 is considered honorable for VA purposes. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied the Veteran's claim for an acquired psychiatric disorder, to include depression and PTSD.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and in November 2009, the Veteran filed a form that was construed as a substantive appeal. 

In April 2011, the Veteran and his mother testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  

In June 2011, the Board remanded the Veteran's claim for service connection for a psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

Also before the Board in June 2011 were claims of entitlement to service connection for PTSD and for a personality disorder.  The Board denied both claims in June 2011.  The issues are no longer in appellate status.  

For the reason expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  The Board's review of the claims file demonstrates that there are outstanding private medical records pertaining to treatment for mental health problems which are pertinent to the issue on appeal.  

A December 2010 VA clinical record includes the annotation that the Veteran has been receiving private treatment for his mental health problems since at least 2007 or 2008.  He informed the clinician that he had recently lost his health care coverage and was now seeking mental health treatment from VA.  A review of the claims file demonstrates that private treatment records from the Associated Clinic of Psychology have been associated with the claims file but only through 2008.  The December 2010 clinical record suggests that there are private treatment records dated from 2009 to December 2010 which have not been associated with the claims file and these records pertain to treatment for a psychiatric disorder, and thus, are pertinent to the current appeal.  

The Veteran has been receiving mental health treatment from Project Pathfinders for a period of time.  The report of a September 2011 VA examination indicates that the Veteran had been receiving treatment under Project Pathfinder as required following his criminal sexual misconduct charge since 2008.  The Veteran had been attending weekly meetings since that time.  The treatment apparently consists, in part, of mental health treatment.  None of these records have been associated with the claims file.  

VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(1) (2011) Such reasonable efforts generally consist of an initial request for the records, and, if the records are not received, at least one follow-up request.  Id.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency or their custodian holding the records.  Id.  Because the noted records could bear on the outcome of the Veteran's claim for service connection, efforts should be made to procure them.  

Therefore, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the RO should specifically request that the Veteran provide, or provide complete signed, current authorizations to enable it to obtain, all records from the Associated Clinic of Psychology dated from 2009 to the present and for any records generated as a result of the Veteran's participation in Project Pathfinders beginning in 2008 to the present.  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with the claim, if appropriate) prior to adjudicating the matter remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide complete signed, current authorizations to enable it to obtain, all records from the Associated Clinic of Psychology dated from 2009 to the present and for any records generated as a result of the Veteran's participation in Project Pathfinders beginning in 2008 to the present.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with the claim, if appropriate), the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.   

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


